Citation Nr: 0912873	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  07-14 403	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado

THE ISSUE

1. Entitlement to a rating higher than 30 percent for 
incomplete paralysis of the left ulnar nerve as residuals of 
fragment wounds. 

2. Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1953 to August 1958 and from September 1968 to September 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In February 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.

The claim of service connection for scars of the left foreram 
are raised by the record, and the claim is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1. Incomplete paralysis of the left ulnar nerve of the minor 
extremity, as residuals of fragment wounds, is manifested by 
severe impairment, but complete paralysis of the left ulnar 
nerve is not shown. 

2. Bilateral hearing loss is manifested by Level I hearing in 
the right ear (average 30 pure tone threshold and 96 percent 
speech recognition ability) and a Level I Hearing in the left 
ear (average 26 pure tone threshold and 92 percent speech 
recognition ability).

CONCLUSIONS OF LAW

1. The criteria for a rating higher than 30 percent for 
incomplete paralysis of the left ulnar nerve, as residuals of 
fragment wounds, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8516 
(2008).

2. The schedular criteria for a compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002): 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2008).
 
The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

In a claim for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in October 2005, in March 2006, and in May 
2008.  The notice included the type of evidence needed to 
substantiate the claims for increase, namely, evidence that 
the symptoms had increased and the effect that worsening has 
on the claimant's employment and daily life.  The Veteran was 
also notified that VA would obtain VA records and records 
from other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the provisions for the effective date of a claim, 
the degree of disability assignable, and the general notice 
of the criteria for rating the disabilities. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice 
of the elements of the claim); and of Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008) (evidence demonstrating a 
worsening or increase in severity of a disability and the 
effect that worsening has on employment and daily life except 
general notice of the criteria of the Diagnostic Code under 
which the claimant is rated).  



To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in May 2008.  Mayfield v. Nicholson, 499 F. 
3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained VA records and 
afforded the Veteran VA examinations.  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 
(2007).

Incomplete Paralysis of the Left Ulnar Nerve

Factual Background 

The service treatment records show that in Vietnam in combat 
the Veteran was wounded by grenade fragments, resulting in 
incomplete paralysis of the left ulnar nerve of the minor 
extremity. 

After service, in a rating decision in October 1971, the RO 
granted service connection for incomplete paralysis of the 
left ulnar nerve of the minor extremity and assigned a rating 
of 30 percent under Diagnostic Code 8516.  The 30 percent 
rating has remained in effect and unchanged since then.  The 
Veteran was also rated separately for the muscle damage, 
resulting from the wound.  

The current claim for increase was received by VA in January 
2005. 

VA records from January 2004 to September 2005 show that in 
October 2004 the Veteran complained of increasing pain in the 
fingers of the left hand.  The pertinent findings were 
wasting of the muscles of the left hand, loss of substance of 
the left forearm, weaken grip, and loss of sensation in the 
little finger and medial half of the ring finger.  On EMG 
testing, there was left ulnar neuropathy proximal to the 
branch to the left flexor carpi ulnaris and a 36 percent drop 
in the ulnar motor response in the left forearm.  

On VA examination in March 2006, the Veteran described 
chronic hand pain and decreased range of motion, especially 
with cold weather.  He also described persistent numbness 
along the ulnar aspect of the palm as well as the little and 
ring fingers.  He described difficulty bringing his fingers 
together and he had progressive weakness of grip with use and 
he had difficulty carrying heavy objects due to hand 
weakness.

On examination, there was decreased sensation on the ulnar 
aspect of the left palm including the little finger and the 
ulnar half of the ring finger.  The deep tendon reflexes were 
2+.  Wrist flexion was to 40 degrees and extension was to 60 
degrees.  Radial deviation was full to 20 degrees and ulnar 
deviation was limited to 10 degrees.  The limited range of 
motion was due to pain and incoordination. 

The Veteran could fully extend all fingers on the left hand, 
but he could not adduct the index finger and the little 
finger to midline.  The index finger remained radially 
deviated to 10 degrees and the little finger remained ulnar 
deviated to 40 degrees.  The fingers were able to come 
together when the Veteran made a fist, but when he extends 
his fingers, the index and little finger remain abducted.  
Grip strength was 5/5.  The Veteran was able to bring his 
middle, ring and little finger tips all the way to the palmar 
crease.  For the index finger, the Veteran was only able to 
approximate the tip of the finger to 2 cm. from the palmar 
crease.  

In February 2009, the Veteran testified that he avoided using 
his left hand and tried to do as much as he could with his 
right hand, which was do more to the lack of mobility than 
stiffness or pain.  He stated that he could use the left hand 
for some activities as he could pick up lighter objects, but 
he avoided heavy ones or anything that required him to close 
his hand around an object.  As for the index finger, the 
Veteran stated that the finger did not bend, and that when he 
made a fist he could not close it completely.  He did state 
that he could bring his thumb against a finger but he had no 
control over lateral movement.  He stated that in cold 
weather someone had to help him put a glove on his hand.   
The Veteran stated that the ulnar nerve disability had gotten 
worse over time. 

Rating Criteria 

Disability ratings for peripheral nerve injuries are based on 
relative loss of function of the involved extremity with 
attention to the site and character of the injury, the 
relative impairment of motor function, trophic changes, or 
sensory disturbances. 38 C.F.R. § 4.120.

The Veteran is currently rated 30 percent disabling under 
Diagnostic Code 8516. Under Diagnostic Code 8516, the 
criteria for the next higher rating for involvement of the 
minor extremity, 50 percent, are complete paralysis of the 
ulnar nerve manifested by a "griffin claw" deformity due to 
flexor contraction of the ring and little fingers, very 
marked atrophy in the dorsal interspace and thenar and 
hypothenar eminences; loss of extension of the ring and 
little fingers, inability to spread the fingers (or reverse), 
inability to adduct the thumb; and weakened flexion of the 
wrist. 

Analysis

Under Diagnostic Code 8516, complete paralysis of the ulnar 
nerve is manifested by a "griffin claw" deformity due to 
flexor contraction of the ring and little fingers, very 
marked atrophy in the dorsal interspace and thenar and 
hypothenar eminences; loss of extension of the ring and 
little fingers, inability to spread the fingers (or reverse), 
inability to adduct the thumb; and weakened flexion of the 
wrist. 

As for the criteria of flexor contraction of the ring and 
little fingers, EMG testing revealed ulnar neuropathy 
proximal to the branch to the left flexor carpi ulnaris and a 
36 percent drop in the ulnar motor response in the left 
forearm, but on VA examination the Veteran could fully extend 
all fingers, and he was able to make a fist and he was able 
to bring the tips of his ring and little finger all the way 
to the palmar crease.  These findings do not demonstrate a 
"griffin claw" deformity due to a flexor contraction, 
shortening, of the ring and little fingers.  

As for the criteria of very marked atrophy in the dorsal 
interspace and thenar and hypothenar eminences, in October 
2004, wasting of the hand muscles and weaken grip were found.  
On VA examination in March 2006, the Veteran described 
progressive weakness of grip with use and he had difficulty 
carrying heavy objects due to hand equate w to weakness.  On 
examination, grip strength was 5/5.  Although there is 
evidence of muscle wasting and weaken grip, the findings do 
not more nearly approximate or equate to very marked atrophy 
in the dorsal interspace and thenar and hypothenar eminences. 

As for the criteria of loss of extension of the ring and 
little fingers, on VA examination in March 2006, the Veteran 
described decreased range of motion and difficulty bringing 
his fingers together.  On examination, the Veteran could 
fully extend all fingers on the hand.  These findings do not 
demonstrate any loss of extension of the ring and little 
fingers.  

As for the criteria of the inability to spread the fingers or 
reverse the fingers or adduct the thumb, on VA examination in 
March 2006, the Veteran could not adduct the index finger and 
the little finger to midline.  The index finger remained 
radially deviated to 10 degrees and the little finger 
remained ulnar deviated to 40 degrees.  And when he extended 
his fingers, the index and little finger remain abducted.  
This is evidence of the inability to spread the fingers.  
There was no specific finding regarding the thumb, but the 
Veteran did testify that he could bring his thumb against a 
finger, but he had no control over lateral movement.    

As for the criteria for weakened flexion of the wrist, EMG 
testing revealed a 36 percent drop in the ulnar motor 
response in the left forearm.  On VA examination in March 
2006, the Veteran described decreased range of motion, 
especially with cold weather.  On examination, wrist flexion 
was to 40 degrees (normal is 80 degrees: 38 C.F.R. § 4.71, 
Plate 1). 



Although there is evidence of the inability to spread the 
fingers and of evidence of weakened flexion of the wrist, a 
"griffin claw" deformity due to flexor contraction of the 
ring and little fingers, very marked atrophy in the dorsal 
interspace and thenar and hypothenar eminences, and loss of 
extension of the ring and little fingers are not shown, and 
the disability picture presented is substantially less than 
the type of picture for complete paralysis of the ulnar nerve 
proximal to the branch to the left flexor carpi ulnaris. 

As the preponderance of the evidence is against the claim for 
a higher rating higher, the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107.  

Bilateral Hearing Loss

The Rating Schedule provides a table (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment, based on puretone thresholds and controlled 
speech discrimination (Maryland CNC) testing.  Table VII is 
used to determine the rating assigned by combining the Roman 
numeral designations for hearing impairment of each ear.  38 
C.F.R. § 4.85.

The "puretone threshold average" as used in Tables VI, is the 
sum of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).  

Where there is an exceptional pattern of hearing impairment 
as defined in 38 C.F.R. § 4.86, the rating may be based 
solely on puretone threshold testing (using Table VIa). An 
exceptional pattern of hearing impairment occurs when the 
puretone thresholds in each of the four frequencies 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or greater or when 
the puretone threshold at 1000 Hertz is 30 decibels or less, 
and the threshold at 2000 Hertz is 70 decibels or more.  38 
C.F.R. § 4.86(a), (b).

The rating for hearing loss is determined under the criteria 
in 38 C.F.R. §§ 4.85 and 4.86.  Ratings for hearing 
impairment are derived by the mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

Factual Background

Bilateral hearing loss was documented in service.  

After service, in a rating decision in October 1971, the RO 
granted service connection for bilateral hearing loss and 
assigned a noncompensable rating, which has remained in 
effect and unchanged since then.  

The current claim for increase was received by VA in January 
2005.

On VA audiology examination in March 2006, the puretone 
thresholds in decibels at the tested frequencies of 1000, 
2000, 3000, and 4000 Hertz in the RIGHT ear were 20, 25, 35, 
and 40, respectively; and in the LEFT ear, 20, 20, 25, and 
40, respectively.  The puretone threshold average was 30 in 
the right ear and 26 in the left ear.  Speech discrimination 
was 96 percent in the right ear and 92 percent in the left 
ear.

Applying the results in TABLE VI, the findings yield a 
numeric designation of I for the right ear as the average 30 
puretone decibel loss is in the range of 0 to 41 average 
puretone decibel loss, and the speech discrimination score of 
96 is in the range of 92 to 100 percent.  For the left ear, 
the average 26 puretone decibel loss is in the range of 0 to 
41 average puretone decibel and the speech discrimination 
score of 92 is the range of 92 to 100 percent, which yields a 
numeric designation of I.

Entering the resulting numeric designations of I for the 
right ear and I for the left ear to TABLE VII yields a 
noncompensable or 0 percent disability rating under 
Diagnostic Code 6100.

Since the puretone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 
decibels or more, or the puretone threshold is not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86.

On the basis of these findings, the preponderance of the 
evidence is against the claim for a higher rating for 
bilateral hearing loss, and the benefit-of-the doubt standard 
does not apply. 38 C.F.R. § 5107 (b).

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for an extraschedular 
rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for a 
service-connected disability is inadequate. This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe a veteran's disability 
level and symptomatology, then the  disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for 
an extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).



Comparing the Veteran's current disability levels and 
symptomatology to the Rating Schedule, the degrees of 
disabilities are contemplated by the Rating Schedule and the 
assigned schedule ratings are,  therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).


ORDER

A rating higher than 30 percent for incomplete paralysis of 
the left ulnar nerve as residuals of fragment wounds is 
denied.

A compensable rating for bilateral hearing loss is denied.


____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


